DETAILED ACTION
	Claims 1-2, 4, 7-18, 20-22, 24-28 and 30-32 are present; claims 1, 10-16 and 20-21 remain withdrawn.
	All rejections and objections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 2, 17, 18, 22, 24, 25, 28 and 30-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenberg (U.S. 2007/0111279 A1) (see IDS), Morrow (“Advances in antibody et al. (Methods in mammalian cell line engineering, Appl. Microbiol. Biotechnol. 88 (2010): 425-36) and Harduin-Lepers (Comprehensive Analysis of Sialyltransferases in Vertebrate Genomes, Glycobiology Insights 2 (2010): 29-61) as evidenced by Cooper et al. (U.S. 6,331,658 B1) and Bailey et al. (Engineering glycosylation in animal cells, New Developments and New Applications in Animal Cell Technology (1998): 5-23).
Rosenberg teach that “recombinant butyrylcholinesterase forms commonly exhibit variation in the type of sugar residues found within each oligosaccharide which negatively impacts the rate of in vivo clearance from days or hours to minutes and reduces their usefulness as therapeutics."  Rosenberg, para. [0005].  "Approaches to overcome these innate deficiencies have . . . involved . . . introducing liver-derived enzyme beta-galactoside alpha-2,6-sialyltransferase cDNA by gene transfer into those cells producing the recombinant protein" [i.e., α-2,6-sialyltransferase].  Rosenberg, para. [0006]. “[R]ecombinant proteins produced by the gene-modified cells may display a higher proportion of fully sialylated glycans and more closely resemble native forms in both structure and pharmacokinetic behavior."  Rosenberg, para. [0006].  That is, Rosenberg state that expression of butylcholinesterase with α-2,6-sialyltransferase improves the sialyation of butylcholinesterase and improves the clearance [i.e. circulation half-life] of butylcholinesterase. The recombinant protein can be human butyrylcholinesterase [rhuBChE] expressed in Chinese hamster ovary (CHO) cells (i.e. mammalian cells) from a nucleic acid sequence encoding the heterologous human BChE glycoprotein.  Rosenberg, para. [0022].  Claim 10 of Rosenberg describes overexpression of α-2,6-sialyltransferase to improve sialyation of expressed protein butylcholinesterase as recited in claim 5 of Rosenberg.
The above is a direct description by Rosenberg of a method for biosynthesis of a recombinant alpha2-6-rich human butyrylcholinesterase (rhuBChE) glycoprotein by culturing an isolated CHO mammalian cell under conditions to express a first nucleic acid sequence that encodes rhuBChE and a second nucleic acid that encodes a heterologous nucleic acid sequence that encodes a heterologous alpha2-6 sialyltransferase thereby synthesizing the alpha2-6-rich rhuBChE glycoprotein, wherein pharmacokinetic and pharmacodynamic parameters of the alpha2-6-rich rhuBChE glycoprotein are higher than pharmacokinetic and pharmacodynamics parameters of a rhuBChE glycoprotein expressed from a CHO cell lacking the recited second nucleic acid sequence which can be considered to be an unmodified 
However, Rosenberg does not teach “inhibiting the expression of an alpha2-3 sialyltransferase gene or protein using a small interfering RNA (siRNA), a short interfering RNA, a silencing RNA involved in the RNA interference (RNAi) pathway, a micro RNA (miRNA), or a zinc finger nuclease.”
Morrow, bridging pages 102-03, teach the following:
Glycosylation outlook. A promising approach for the development of more
effective therapeutic glycosylated proteins is the concept of protein remodeling
using synthetic oligosaccharides and in vitro enzymatic modification.
Since glycosylation patterns vary from species to species and from cell line
to cell line, engineered cell lines have figured prominently in the development
of effective therapeutic products. In addition to the in vitro enzymatic remodeling
of glycoproteins, the development of "knock-out" or "knock-in"
mammalian cell lines with appropriately engineered glucosyltransferases
could serve as an alternative approach to producing large amounts of
homogeneous product. These steps include knocking out the alpha(2-3)
sialyltransferase and knocking in the alpha(2-6) sialyltransferase gene. This
may be a more promising approach than reengineering glycosylation processes
in an intact organism, in which disruption of organ systems and survival
functions might occur.
One example is the completion of terminal sialic acid additions to proteins
having insufficient sialic acid. Such incompletely sialylated proteins experience
drastically reduced circulatory half-life. By treating these molecules with
sialyltransferase, it is possible to produce a properly glycosylated product. The
reduction in half-life is the result of terminal galactose residues on the
oligosaccharide structure, which allows binding to the asialoglycoprotein receptor,
present in the liver. The protection of the terminal group with sialic acid
prevents binding and subsequent clearance from the circulation by the liver.
 
	Rosenberg does not teach inhibiting the expression of an alpha2-3 sialyltransferase gene or protein using a small interfering RNA (siRNA), a short interfering RNA, a silencing RNA involved in the RNA interference (RNAi) pathway, a micro RNA (miRNA), or a zinc finger nuclease.  However, Rosenberg affirmatively teach expression of a heterologous alpha2-6 sialyltransferase in order to achieve “a higher proportion of fully sialylated glycans and more closely resemble native forms in both structure and pharmacokinetic behavior” for rhuBChE (a therapeutic protein) expressed in CHO cells.  Morrow similarly teaches an approach for “more effective therapeutic glycosylated proteins” by similarly “completion of terminal sialic acid additions to proteins having insufficient sialic acid” in order to improve i.e. “knocking in”) an alpha2-6 sialyltransferase, Morrow directly suggest that such expression of a knocked in or heterologous alpha2-6 sialyltransferase be combined with knocking out an alpha(2-3) sialyltransferase.  As such, at the time of the invention, an ordinarily skilled artisan would have been motivated to modify embodiment CHO cells for producing rhuBChE as taught by Rosenberg to further have a knockout of an alpha(2-3) sialyltransferase gene, since Morrow directly suggests and teaches that combination of knocking out the alpha(2-3) sialyltransferase and knocking in the alpha(2-6) sialyltransferase gene can produce more effective therapeutic proteins.  Again, Rosenberg already actively teaches that expression of heterologous alpha(2-6) sialyltransferase gene results in more complete sialylation of rhuBChE as to improve circulatory half-life.  Morrow directly teaches that knocking out the alpha(2-3) sialyltransferase in combination with expression of heterologous alpha(2-6) sialyltransferase further improves or results in more complete sialyation wherein Rosenberg describes that rhuBChE is a therapeutic protein that benefits from increased sialyation and resulting improvement in clearance or circulatory half-life.  As such, at the time of invention the ordinarily skilled artisan would have been motivated to modify embodiment CHO cells for producing rhuBChE as taught by Rosenberg in order to have knock out of alpha2-3 sialyltransferase in order to achieve the benefits of increased sialyation and resulting improvement in clearance or circulatory half-life as suggested by Morrow wherein Rosenberg suggests that rhuBChE is a therapeutic protein that benefits from increased sialyation when expressed in CHO cells.
Regarding recitation in claims 2, 28 and 30-32 of 1) increase in mean residence time (MRT), peak plasma activity, terminal half-life, or area under the curve (AUC), 2) pharmacokinetic and pharmacodynamic parameters of the recombinant alpha2-6-rich rhuBChE glycoprotein are at least 50% higher than pharmacokinetic and pharmacodynamic parameters of an unmodified rhuBChE as recited, 3) pharmacokinetic and pharmacodynamic parameters of the recombinant alpha2-6-rich rhuBChE glycoprotein are at least 50% or 75% higher than pharmacokinetic and pharmacodynamic parameters of an unmodified rhuBChE as recited, 4) pharmacokinetic and pharmacodynamic parameters of the recombinant alpha2-6-rich rhuBChE glycoprotein are at least 50% of the pharmacokinetic and pharmacodynamic parameter of an unmodified plasma-derived huBChE, and 5) wherein immunogenicity 
	"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious."  MPEP 2145(II).  
All of the features of claims 2, 28 and 30-32 regarding pharmacokinetic and pharmacodynamic parameters and immunogenicity are benefits that the specification describes as flowing from expressing a protein, including rhuBChE, from a mammalian cell including a CHO cell having inhibited alpha2-3 sialyltransferase and expressed heterologous alpha2-6 sialyltransferase that produces a recombinant alpha2-6-rich glycoprotein.  That is, the various specific pharmacokinetic and pharmacodynamic parameters and immunogenicity features recited in claims 2, 28 and 30-32 are a result of a recombinant protein being alpha2-6-rich rhuBChE expressed in at least a CHO cell having inhibited alpha2-3 sialyltransferase and expressed heterologous alpha2-6 sialyltransferase as explained by the specification such that these features are the recognition of another advantage which would flow naturally from following the suggestion of the prior art. 
Specifically, Marrow directly suggests that knocking out the alpha(2-3) sialyltransferase and heterologous expression of alpha2-6 sialyltransferase directly benefits the “protection of the terminal group with sialic acid [that] prevents binding and subsequent clearance from the circulation by the liver” (i.e. increases circulation half-life).  Bailey et al., Fig. 1, evidence that engineering of glycosylation of a protein affects many properties of the protein including immunogenicity.  Further, Cooper et al. (U.S. 6,331,658 B1), claim 1, evidences that expression of sialyltransferase in a non-human tissue or organ can exhibit decreased antibody-mediated rejection when exposed to human serum, which is immunogenicity that more closely equates to or approaches the immunogenicity of human plasma glycoproteins.   That is, it is recognized in the prior art that expression of a sialyltransferase such as alpha2-6 sialyltransferase produces recombinant proteins having greater immunocompatibility with human organisms as to have immunogenicity that equates to or approaches the immunogenicity of human proteins including an unmodified plasma-derived huBChE glycoprotein. Regardless, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art, e.g. any 
	Regarding recitation that an alpha2-3 sialyltransferase gene is inhibited using a zinc finger nuclease as recited in claims 2 and 24, the ordinarily skilled artisan at time of invention would have recognized that some methodology must be employed in order to knock out an alpha2-3 sialyltransferase gene as suggested by Morrow.  Kramer et al. teach that “Though gene knockout in principle is an ideal tool for cell line engineering, HR [homologous recombination] is too inefficient, labour intensive and time-consuming to be used as a standard method for genetic manipulations. Therefore, HR is rarely used for cell line engineering purposes, yet it is still applied in functional genomics. Using homing endonucleases is an improvement yet the design of appropriate meganucleases or introduction of specific cleavage sites is a nontrivial process. An alternative to homing endonucleases are zinc-finger nucleases
(ZFN), for which, on the contrary to meganucleases, platforms and databases are established. These engineered proteins allow an efficient gene knockout or introduction of exogenous DNA as described below.” Kramer et al., page 429, bridging columns.  That is, Kramer et al. teach that use of a zinc finger is a preferred tool well-established in the prior art to effectuate knockout of a gene/DNA in a mammalian cell such that for this reason the ordinarily skilled artisan at the time of invention would have been motivated to utilize a zinc-finger finger nuclease to knock out an alpha2-3 sialyltransferase gene as instructed by Morrow, which is within the scope of inhibiting the expression of an alpha2-3 sialyltransferase gene or protein.  
	Regarding claims 17 and 18, Rosenberg teaches that “butyrylcholinesterase (BChE) to rapidly detoxify the active components, research in mice, rats and monkeys has focused on the use of native cholinesterases as a mode of treatment to prevent organophosphates toxicity” such that the rhuBChE taught by Rosenberg is an organophosphorous scavenger.
	Regarding claim 22, it is clear that knocking out an alpha(2-3) sialyltransferase as suggested by Morrow will result in or is likely to result in the expressed therapeutic protein (e.g. rhuBChE) to have decreased alpha2-3 sialic acid content. 
	Regarding claim 25, Harduin-Lepers et al., page 34, right column, under the heading “The β-galactoside α2,3-sialyltransferase family (ST3Gal),” describe that “Six different β-galactoside 2,3-et al. describe that the alpha(2-3) sialyltransferase are classified as one of ST3Gal I-VI (i.e. St3gal1, St3gal2, St3gal3, St3gal4, St3gal5 and St3gal6) in vertebrates including specifically mammalian species have six classes of α2,3-sialyltransferase family that is one of St3gal1, St3gal2, St3gal3, St3gal4, St3gal5 and St3gal6.  As such, in following the guidance of Morrow to knock out an alpha(2-3) sialyltransferase gene, as evidenced by Harduin-Lepers et al. such alpha(2-3) sialyltransferase must be one of St3gal1, St3gal2, St3gal3, St3gal4, St3gal5 and St3gal6 as found in vertebrate and/or mammalian cells that would include CHO cells.

Claims 2, 4, 7, 8, 17, 18, 22, 24, 25, 28 and 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenberg, Morrow, Kramer et al. and Harduin-Lepers as applied to claims  2, 17, 18, 22, 24, 25, 28, 30-32 above, and further in view of Paulson et al. (U.S. 5,047,335 A), Opstelten (U.S. 2007/0275439 A1) and Prati et al. (“Engineering of Coordinated Up- and Down-Regulation of Two Glycosyltransferases of the O-Glycosylation Pathway in Chinese Hamster Ovary (CHO) Cells,” Biotechnol. Bioeng. 68 (2000): 239-44) as evidenced by Cooper et al. and Bailey et al.
As discussed above, both Rosenberg and Morrow teach that increased sialyation of a therapeutic protein improves several properties of such proteins including circulatory or terminal half-live.  Specifically, “protection of the terminal group with sialic acid [that] prevents binding and subsequent clearance from the circulation by the liver.”  
The ordinarily skilled artisan at the time of invention would have readily understood that “protection of the terminal group with sialic acid” refers to adding sialic acid to the terminus of a larger glycosylation structure that is linked to a glycoprotein.  That is, that the glycosyl group having sialic acid added to the terminus thereof is a larger structure containing several sugar residue groups.  For example, a “critical property for any prophylactic or therapeutic treatment, aimed at efficient detoxification, is good stability (or long retention times) following in vivo administration. However, unlike  multimeric forms of complex bi-antennary types of glycan structures, recombinant butyrylcholinesterase forms commonly exhibit variation in the type of sugar residues found within each oligosaccharide which negatively impacts the rate of in vivo clearance from days or hours to minutes and reduces their usefulness as therapeutics.” Rosenberg, para. [0005].  That is, Rosenberg teaches that improvement of rhuBChE as a useful therapeutic is linked to formation of “multimeric forms of complex bi-antennary types of glycan structures” that resemble the native glycoprotein.
Paulson et al. in the claims, teach the following:
9. A process for altering the glycosylation of a protein produced by a cell wherein attachment of the carbohydrate moiety to said protein during glycosylation is dependent upon at least one naturally occurring enzyme present in said cell, said process comprising the steps of:
introducing into said cell at least one gene which is capable of expressing at least one supplemental enzyme selected from the group consisting of sialyltransferase, fucosyltransferase, galactosyltransferase, N-acetylgalactosaminyltransferase, N-acetylglucosaminyltransferase and sulfotransferase; and
expressing a sufficient amount of at least one of said supplemental enzymes in said cell to produce a cell having both naturally occurring and supplemental enzymes wherein the presence of said supplemental enzyme alters the glycosylation of said protein.
10. A process according to claim 9 wherein said cell is selected from the group consisting of Chinese hamster ovary cells, mouse L cells, mouse A9 cells, baby hamster kidney cells, C127 cells and PC8 cells.
11. A process according to claim 10 wherein said cell is a Chinese Hamster ovary cell and said enzyme is β-galactoside α 2,6-sialyltransferase.
12. A process according to claim 9 wherein said gene is introduced into cell by transfection with a vector comprising cDNA which codes for said enzyme.

“A comparison of the carbohydrate structures which result from addition of terminal sialyl acid groups in endogenous CHO cells and CHO cells transfected with the cDNA clone expressing the α 2,6 sialyltransferase is set forth in FIG. 2. In FIG. 2, GlcNAc=N-acetylglucosamine; Gal=galactose; Man=mannose; SA=sialic acid (N-acetyl neuraminic acid); and Asn=asparagine. As can be seen, the terminal SA groups in the endogenous CHO cells are only attached by α 2,3 linkages. However, the CHO cells which are modified in accordance with the present invention also produces α 2,6 terminal SA linkages.”  Paulson et al., col. 6, ln. 1-10.
Opstelten, in referencing Paulson et al., describe the following:
“The concept of genetic engineering to alter glycosylation of recombinant proteins produced in a cell has been amply established, and is for instance discussed in detail in U.S. Pat. No. 5,047,335. The general concept of genetically altering glycosylation is discussed therein, and entails introducing into a CHO cells is altered by recombinant expression of a transfected rat alfa-2,6-sialyltransferase gene, resulting in the presence of NeuAc-alpha-2,6Gal sequences on the cell surface carbohydrates, whereas in the absence of the transfected gene, only NeuAc-alph-2,3Gal sequences are produced in these cells. Subsequent work has established that glycosylation engineering is applicable to the production of recombinant proteins in host cells (e.g., Grabenhorst et al., 1995; Minch et al, 1995; Jenkins et al, 1998; Zhang et al, 1998, Weikert et al, 1999; Fukuta et al., 2000; Prati et al., 2000).”  Opstelten, para. [0047].
“As described above . . ., EPO (erythropoietin) molecules comprising LewisX structures can be suitably produced in cells that express adenovirus E1A sequences, such as PER.C6 cells. A LewisX structure, as present on an N-linked glycan of a glycoprotein such as EPO, is a structure that comprises an α1,3-linked fucose attached to N-acetylglucosamine in a lactosamine-type antenna structure. There are two types of LewisX structures: one with a terminal galactose and one with a terminal N-acetylgalactosamine (GalNAc) residue. These terminal groups may or may not be linked to a sialic acid; when linked to a sialic acid, the LewisX structure is a sialyl-LewisX structure. Hence, sialyl-LewisX structures are a subgroup of LewisX structures for the purpose of the present invention. One advantage of having a protein comprising N-linked glycans with LewisX structures, described in WO 03/038100, is that such structures may aid the protein in binding to certain selectins and provide anti-inflammatory properties. As discussed hereinabove however, it would also be beneficial if such proteins would comprise increased terminal sialylation, to increase the serum half-life and hence effectiveness of the protein for certain therapeutic applications.”  Opstelten, para. [0050].
“As an example, erythropoietin (EPO) produced in PER.C6 (human embryonic retina) cells . . . comprises LewisX structures, but only a low level of sialic acid (see example 8, Table 4). The methods described in the present invention provide the possibility to obtain protein molecules comprising LewisX structures, and increased numbers of sialic acid moieties attached to their sugar structures.”  Opstelten, para. [0051].
“The invention further provides methods for obtaining a composition comprising one or more isoforms of an erythropoietin (EPO) comprising glycans linked thereto wherein said glycans comprise on average at least 6 sialic acids per EPO molecule and from 0 to 2 Lewis x structures, said method comprising: a) providing a eukaryotic cell containing a nucleic acid sequence encoding an adenoviral E1A protein in expressible format and further containing a nucleic acid encoding an EPO in expressible format, wherein said cell further contains a nucleic acid sequence encoding a sialyltransferase, preferably an alpha-2,6-sialyltransferase or an alpha-2,3-sialyltransferase, under control of a heterologous promoter.”  Opstelten, Abstract.
Example 3 of Opstelten describe the production of recombinant EPO in mammalian cells expressing a heterologous EPO gene and a heterologous α2,6-sialyltransferase gene, but not expressing a heterologous alpha-2,3-sialyltransferase in Example 3.  “The over-expression of the α2,6-sialyltransferase contribute to the increased level of sialylation,” which is explicitly taught to be desirable.  Opstelten, para. [0076].
Again, Morrow and Rosenberg teach that incorporation of a sialylated glycans by expression of a heterologous alpha2-6 sialyltransferase improves the circulatory half-live a therapeutic proteins expressed in mammalian cells and especially CHO cells.  Opstelten and Paulson et al. teach that a particular terminal sialylated glycan that is well-established in the prior art to be beneficial to increase the serum half-life and hence effectiveness of a therapeutic protein is the formation of sialyl-LewisX glycan structures.
As such, at the time of the invention, it would have been obvious to modify embodiment CHO cells of Rosenberg for expression of rhuBChE to have modifications that promote the formation of “protection of the terminal group with sialic acid [that] prevents binding and subsequent clearance from the circulation by the liver” that are specifically sialyl-LewisX glycans, since Opstelten teach that sialyl-LewisX glycans is a particular species of sialylated glycan that improves circulatory half-life of therapeutic proteins.
Prati et al., page 239, right column, teach the following:
provides an enabling technology for generating potentially useful new glycoprotein products. The glycosylation machinery of CHO cells has been extensively characterized and can be engineered to modify glycosylation profiles by transfection with genes encoding glycosyltransferases and glycosidases or by inhibiting particular oligosaccharide biosynthesis enzymes by antisense technology (Bailey et al., 1998; Ferrari et al., 1998, Monteith and Levin, 1999; Prati et al., 1998; Roush, 1997).
Knowledge about mucin-type carbohydrate ligands [e.g.,sialyl Lewis X (sLex)] derived from their ability to inhibit inflammation by reducing cell–cell interaction (Lasky et al., 1992; Parekh and Edge, 1994) motivated this research to REDUCE the endogenous CHO activity of CMP-sialic acid:Galβ1,3GalNAca2,3-sialyltransferase (ST3Gal I), but also to overexpress UDP-GlcNAc:Galβ1,3GalNAc-R β1,6-N-acetyl-glucosaminyl-transferase (C2GnT). These two enzymes have been reported to share a common substrate, Galβ1-3GalNAca, in the O-glycosylation pathway of mammalian cells (Whitehouse et al., 1997) (Fig. 1). Indeed, ST3Gal I is known to divert O-linked oligosaccharide synthesis away from polylactosamine extension, the preferred backbone for the tetrasaccharide sLeX [sialyl Lewis X] formation and, therefore, responsible for cell–cell interaction. Inhibiting ST3Gal I enzymatic activity by antisense technology has thus been undertaken here to redirect CHO glycosylation towards production of O-linked structure terminated in sLex..  
The inhibition of St3Gal I and overexpression of C2GnT described above was performed in “The CHO-sLex-I cell line is derived from CHO-sLex cell line (Prati et al., 1998) and stably expresses α1,3fucosyltransferase VI (α1,3-FucT-VI) activity and the N-linked sLex epitope.”  Prati et al., page 242, right column.  As such, Prati et al. teach and demonstrate the overexpression of FUT6 to support the production of sialyl-Lewis X.
As discussed above, at least Rosenberg, Morrow, Kramer et al. and Harduin-Lepers teach that expression of a heterologous alpha2-6 sialyltransferase and inhibition of alpha2-3 sialyltransferase (including with a zinc finger nuclease) is beneficial to increase the terminal sialyation of glycans on e.g. FUT6) activity (e.g. by introduction of a heterologous gene encoding the same) that increases the activity of FUT6 as recited in claims  4, 7 and 8. The ordinarily skilled artisan at the time of invention would have done this since the prior art as reviewed above specifically teach that sialyl-LewisX structures are a particular species of sialyl-terminated glycan known in the prior art to promote increased circulation half-life in recombinant therapeutic proteins produced in CHO cells wherein Prati et al. teach that promotion of sialyl-LewisX structures can be accomplished by inhibiting an alpha2-3 sialyltransferase (specifically St3gal1) and expressing a FUT6 gene to increase activity of the same. 

Claims 2, 4, 7, 8, 9, 17, 18, 22, 24-28 and 30-32 (all non-withdrawn claims) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenberg, Morrow, Kramer et al., Harduin-Lepers, Paulson et al., Opstelten and Prati et al. as applied to claims  2, 4, 7, 8, 17, 18, 22, 24, 25, 28 and 30-32  above, and further in view of Holgersson et al. (“Glycosyltransferases involved in type 1 chain and Lewis antigen biosynthesis exhibit glycan and core chain specificity,” Glycobiology 16 (2006): 584-593) as evidenced by Cooper et al. and Bailey et al.
The features of claims 2, 4, 7, 8, 17, 18, 22, 24, 25, 28 and 30-32 suggested by the cited prior art is discussed above. However, none of Rosenberg, Morrow, Kramer et al., Harduin-Lepers, Paulson et al., Opstelten and Prati et al. teach expression of FUT3 and/or FUT1 as a fucosyltransferase.
As discussed, at least Rosenberg, Morrow, Paulson et al., Opstelten and Prati et al. in combination teach an engineered mammalian CHO cell expressing rhuBChE having the features of claim inter alia, for producing a recombinant protein (e.g. rhuBChE) having increased sialyl Lewis X glycosylation.  
Holgersson et al., abstract, teach the following:
Sialyl Lewis A (SLea), Lewis A (Lea), and Lewis B (Leb) have been studied in many different biological contexts, for example in microbial adhesion and cancer. Their biosynthesis is complex and involves β1,3-galactosyltransferases (β3Gal-Ts) and a combined action of α2- and/or α4-fucosyltransferases (Fuc-Ts). Further, O-glycans with different core structures have been identified, and the ability of β3Gal-Ts and Fuc-Ts to use these as substrates has not been resolved. Therefore, to examine the in vivo specificity of enzymes involved in SLea, Lea, and Leb synthesis, we have transiently transfected CHO-K1 cells with relevant human glycosyltransferases and, on secreted reporter proteins, detected the resulting Lewis antigens on N- and O-linked glycans using western blotting and Le-specific antibodies. β3Gal-T1, -T2, and -T5 could synthesize type 1 chains on N-linked glycans, but only β3Gal-T5 worked on O-linked glycans. The latter enzyme could use both core 2 and core 3 precursor structures. Furthermore, the specificity of FUT5 and FUT3 in Lea and Leb synthesis was different, with FUT5 fucosylating H type 1 only on core 2, but FUT3 fucosylating H type 1 much more efficient on core 3 than on core 2. Finally, FUT1 and FUT2 were both found to direct α2-fucosylation on type 1 chains on both N- and O-linked structures. This knowledge enables us to engineer recombinant glycoproteins with glycan- and core chain-specific Lewis antigen substitution. Such tools will be important for investigations on the fine carbohydrate specificity of Leb-binding lectins, such as Helicobacter pylori adhesins and DC-SIGN, and may also prove useful as therapeutics.

As such, Holgersson et al. teach that different fucosyltransferases can be expressed in engineered CHO cells to produce different Lewis glycosylation structures, which Holgersson et al. teach as desirable “to engineer recombinant glycoproteins with glycan- and core chain-specific Lewis antigen substitution.”
Prati et al., Fig. 1, specifically teach inhibition of expression of an alpha2-3 sialyltransferase gene in order to favor the core 2 Lewis precursor glycosylation structure.  Holgersson et al., in Fig. 4 and related text, demonstrate CHO cells transfected to favor either core 2 or core 3 glycosylation and FUT1 in combination with FUT3 or FUT5 to produce one or more of Leb, Lea and SLea glycosylation.  That is, Holgersson et al. fully suggests that different glycosylation structures can be produced from among Sialyl Lewis A (SLea), Lewis A (Lea), and Lewis B (Leb) by varying the fucosyltransferases having increased expression including the direct demonstration of the co-expression/co-transfection of FUT1 and FUT3.
In view of the above, at the time of invention the ordinarily skilled artisan in order to form Lewis structures other than sialyl Lewis X would have been motivated to replace the increased expression of FUT6 as taught by the combination of Morrow et al. Paulson et al., Opstelten and Prati et al. with other fucosyltransferases including the coexpression of FUT1 and FUT3 as suggested in Fig. 4 of Holgersson et al.  The ordinarily skilled artisan at the time of invention would have been motivated to do this since Holgersson et al. directly motivate the desirability of expression of certain proteins in engineered CHO cells (e.g. adhesions, DC-SIGN) with various Lewis glycosylation structures that are producible by increased expression of FUT1 and FUT3 as recited in claims 9, 26 and/or 27 along with other recombinant modifications that can promote formation of the Lewis precursor core 2 structure.

Response to arguments
	Applicant argues:
	Applicants submit that as currently amended, claim 2 is directed to a method for the biosynthesis of a recombinant alpha2-6-rich human butyrylcholinesterase (rhuBChE) glycoprotein "wherein the pharmacokinetic and pharmacodynamic parameters of the alpha2-6-rich rhuBChE glycoprotein are at least 50% higher than pharmacokinetic and pharmacodynamic parameters of the unmodified rhuBChE glycoprotein." Applicants submit there is nothing in the prior art that teaches or suggests the combination of expressing alpha2-6 sialytransferase and inhibiting alpha2- 3 sialytransferase would produce a protein with the specific pharmacokinetic and pharmacodynamic parameters as compared to the unmodified glycoprotein. At best, the prior art suggests that modifying the type and number of sialic acids could improve circulatory half-life, but nowhere does it teach or suggest that the pharmacokinetic and pharmacodynamic parameters of the alpha2-6-rich rhuBChE glycoprotein are at least 50% higher than pharmacokinetic and pharmacodynamic parameters of the unmodified rhuBChE glycoprotein.


Applicants submit that Rosenberg is silent on the pharmacokinetic and pharmacodynamic parameters of the alpha2-6-rich rhuBChE glycoprotein are at least 50% higher than pharmacokinetic and pharmacodynamic parameters of the unmodified rhuBChE glycoprotein.

However, because Rosenberg, Morrow, and Kramer are silent on the pharmacokinetic and pharmacodynamic parameters of the alpha2-6-rich rhuBChE glycoprotein being at least 50% higher than pharmacokinetic and pharmacodynamic parameters of the unmodified rhuBChE glycoprotein, they cannot cure these deficiencies in Morrow.

Kramer is silent on the pharmacokinetic and pharmacodynamic parameters of the alpha2-6-rich rhuBChE glycoprotein being at least 50% higher than pharmacokinetic and pharmacodynamic parameters of the unmodified rhuBChE glycoprotein.

Harduin-Lepers is silent on the pharmacokinetic and pharmacodynamic parameters of the alpha2-6-rich rhuBChE glycoprotein being at least 50% higher than pharmacokinetic and pharmacodynamic parameters of the unmodified rhuBChE glycoprotein.

Bailey and Cooper are silent on the pharmacokinetic and pharmacodynamic parameters of the alpha2-6- rich rhuBChE glycoprotein being at least 50% higher than pharmacokinetic and pharmacodynamic parameters of the unmodified rhuBChE glycoprotein.

In response to applicant's argument that the claims recite results not contemplated by the prior art (specifically, “pharmacokinetic and pharmacodynamic parameters of the alpha2-6-rich rhuBChE glycoprotein are at least 50% [or 75%] higher than pharmacokinetic and pharmacodynamic parameters of , the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	“The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” MPEP 2144(IV).  Here, the reasons for modifying the teachings of Rosenberg to additionally have knocked-out expression of an alpha2-3 sialytransferase gene with a zinc finger nuclease is not based upon any expectation or motivation to achieve pharmacokinetic and pharmacodynamic parameters of the alpha2-6-rich rhuBChE glycoprotein that are at least 50% [or 75%] higher than pharmacokinetic and pharmacodynamic parameters of the unmodified rhuBChE glycoprotein.  Rather, the stated motivation for modification is Morrow directly teaching that knocking out an alpha2-3 sialyltransferase in combination with expression of heterologous alpha2-6 sialyltransferase further improves or results in more complete sialyation as to improve circulatory half-life for therapeutic proteins.
	Regarding applicant’s statement “At best, the prior art suggests that modifying the type and number of sialic acids could improve circulatory half-life, but nowhere does it teach or suggest that the pharmacokinetic and pharmacodynamic parameters of the alpha2-6-rich rhuBChE glycoprotein are at least 50% higher than pharmacokinetic and pharmacodynamic parameters of the unmodified rhuBChE glycoprotein,” it is noted that this statement is consistent with the motivation for modification stated in the rejection for inhibiting activity of an alpha2-3 sialyltransferase to improve circulatory half-life.  However, the specification is understood to explain and evidence that expression of rhuBChE in at least a CHO cell having heterologous expression of an alpha2-6 sialytransferase and inhibition of alpha2-6 sialytransferase, as recited in claim 2, will necessarily result in a rhuBChE with glycosylation modified as to have achieve pharmacokinetic and pharmacodynamic parameters of the alpha2-6-rich rhuBChE glycoprotein are at least 50% [or 75%] higher than pharmacokinetic and pharmacodynamic parameters of the unmodified rhuBChE glycoprotein.
 will enable determination of AUC and/or MRT for product derived from engineered cells at least 50% higher than that for the unmodified product,” such that the pharmacokinetic and pharmacodynamic parameters of AUC and MRT will be predictably achieved.  Specification, para. [0091].  Again, “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." MPEP 2145(II).  The recited increase in pharmacokinetic and pharmacodynamic parameters is the recognition of another advantage which would flow naturally from following the suggestion in the prior art that modification of Rosenberg to have a knockout of alpha2-3 sialytransferase gene to increase circulatory half-life, wherein circulatory half-life itself is a pharmacokinetic and/or pharmacodynamic parameter.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652